Citation Nr: 0900913	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  06-04 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for paroxysmal atrial 
fibrillation



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The veteran had active duty service with the United States 
Air Force from February 1970 to December 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Regional Office (RO), which, in pertinent part, 
denied service connection for hypertension and paroxysmal 
atrial fibrillation. 


FINDING OF FACT

In July 2008, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant 
requesting withdrawal of the appeal of the denial of service 
connection for hypertension and paroxysmal atrial 
fibrillation; there is no question of fact or law remaining 
before the Board in this matter.


CONCLUSION OF LAW

The criteria for withdrawal by the appellant of a substantive 
appeal pertaining to a claim for service connection for 
hypertension and paroxysmal atrial fibrillation.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 
(2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.  Here, the veteran perfected 
an appeal of the September 2004 rating decision with an April 
2005 Notice of Disagreement and a February 2006 substantive 
appeal.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204(b)(3).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204(a).  In July 2008, the veteran submitted a 
letter in which he stated his wish to withdraw his appeal.  
The veteran's statement in that letter, directed to "Board 
of Veterans Appeal" read as follows:  "Please cancel my 
appeals for  Atria-Fib and Hypertension effective July 18, 
2008."  The veteran's signature appears between "Yours 
truly," and his typed name.  The veteran has withdrawn his 
claim.  Accordingly, the Board does not have jurisdiction to 
review the appeal and it is dismissed.

The Board notes that the veteran's July 2008 statement 
withdrawing his appeal was received at the RO mailroom with a 
letter from the American Veterans (AMVETS) service 
organization, even though the claims file contains a VA Form 
23-22 appointing the Disabled Veterans of America (DAV) as 
his representative of record.  

Subsequent to VA's receipt of the veteran's July 2008 letter 
withdrawing his appeal as to these two issues, DAV submitted 
a written brief presentation in December 2008.  Along with 
arguments in favor of the veteran's appeal, DAV argued that 
the veteran's withdrawal should be disregarded because it was 
submitted by AMVETS.  The Board does not agree.  The record 
contains a letter signed by the veteran clearly indicating 
his intent to withdraw his appeal.  That the letter was 
submitted with a letter from another service organization, or 
by another service organization, matters little.  If the 
submitted withdrawal was merely a statement by AMVETS seeking 
to withdraw the appeal, the Board would not accept it as a 
statement by the veteran withdrawing the appeal.  Here, 
however, included with the AMVETS letter was a statement 
signed by the veteran asking for the appeal to be withdrawn.  
As noted above, the appellant or his authorized 
representative may withdraw an appeal.  The veteran's request 
to have his appeal canceled is therefore accepted as a 
withdrawal of his appeal.  



ORDER

The appeal of the denial of service connection for 
hypertension is dismissed.

The appeal of the denial of service connection for paroxysmal 
atrial fibrillation is dismissed.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


